Case: 13-10293      Document: 00512741937         Page: 1    Date Filed: 08/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                August 21, 2014
                                    No. 13-10293
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk


BENNY FALCON,

                                                 Plaintiff-Appellant

v.

TYLER HOLLY, Correctional Officer III,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:09-CV-66


Before KING, JOLLY, and PRADO, Circuit Judges.
PER CURIAM: *
       Benny Falcon, Texas prisoner # 664986, appeals the jury verdict in his
42 U.S.C. § 1983 action, in which the jury found that Tyler Holly did not use
excessive force against Falcon. Falcon argues that Holly, acting under the
authority of the State, intentionally failed to follow appropriate use of force
procedures, that Holly’s actions caused Falcon’s injuries, and that Falcon’s
damages could have been avoided if Holly had followed the procedures of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-10293   Document: 00512741937      Page: 2    Date Filed: 08/21/2014


                                  No. 13-10293

Texas Department of Criminal Justice. Falcon further asserts that the district
court erred in granting a summary judgment in favor of Holly.
       The district court previously granted a summary judgment in favor of
Holly. This court vacated the judgment and remanded the case for further
proceedings. On remand, the district court held a jury trial, and the jury found
that Holly did not use excessive force maliciously or sadistically to cause harm.
Falcon does not challenge the jury’s verdict or identify any errors by the district
court during the trial proceedings on remand. Although pro se briefs are
afforded liberal construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even
pro se litigants must brief arguments in order to preserve them, Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because Falcon has failed to
identify any error in the trial proceedings on remand, any issues concerning
the trial proceedings are deemed abandoned. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
       Further, Falcon has failed to provide a transcript as required by Rule 10
of the Federal Rules of Appellate Procedure. See FED. R. APP. P. 10(b); see
Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992), superseded by statute on other
grounds as stated in Diaz v. Collins, 114 F.3d 69 (5th Cir. 1997). We have the
discretion to dismiss an appeal if the appellant fails to provide a transcript.
See RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1289 (5th Cir. 1995) (quoting
Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990) (dismissing appeal
based on sufficiency of the evidence because appellant failed to include a
transcript)). It is not possible for this court to review the jury’s verdict without
the trial transcript. Because Falcon has failed to produce the transcript of the
trial, we decline to review the jury’s verdict. See Richardson, 902 F.2d at 415-
16.    The district court’s judgment is AFFIRMED.            Falcon’s motion for
appointment of counsel is DENIED.



                                         2